Citation Nr: 1620825	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-29 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for hypertension, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for renal cancer, to include as secondary to a service-connected disability and/or due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	John S. Kamarados, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which in pertinent part, denied service connection for renal cancer, and further denied the petition to reopen the claim of service connection for hypertension.  

At the beginning of the appeal, the Veteran was represented by the American Legion.  In the July 2015 VA Form 21-22a, the Veteran appointed John S. Kamarados, Esq. as his attorney, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript of the hearing has been associated with the claims file.  Subsequent to the September 2013 Statement of the Case (SOC), the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.  

The issues of entitlement to a 100 percent rating for prostate cancer for the period prior to March 14, 2014, as well as entitlement to a rating in excess of 20 percent for diabetes mellitus type II was raised by the record during the August 2015 hearing, as well as the April 2016 submission issued by the Veteran's attorney.  However, these claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The underlying de novo claim of service connection for hypertension, to include as secondary to a service-connected disorder, as well as the issue of entitlement to service connection for renal cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied service connection for hypertension on the basis that the record did not reflect any evidence of this disability during the Veteran's military service, nor did it show that hypertension was related to a service-connected disorder.  

2.  Additional evidence received since the September 2004 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the September 2004 rating decision is new and material, and the previously denied claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his claim seeking service connection for hypertension.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claim to Reopen

The Veteran contends that his hypertension was incurred in service and/or is secondary to his service-connected diabetes mellitus.  By way of the September 2004 rating decision, the RO denied the claim of service connection for hypertension.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement for this decision.  Thus, the September 2004 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

In the September 2004 rating decision, the RO denied service connection for hypertension on the basis that the service treatment records were absent any complaints, notations, or diagnosis of hypertension, and the evidence did not reflect that the Veteran's hypertension was incurred in service and/or secondary to a service-connected disability.  Evidence received since the September 2004 rating decision includes an April 2016 medical report issued by the Veteran's primary care physician, T.Z., M.D., who determined that the Veteran's hypertension was due to his diabetes mellitus, type II.  

This evidence is new, in that it was not previously of record.  Further, the Board finds this evidence to be material because it addresses the possibility of an etiological link between the Veteran's hypertension and his service-connected diabetes mellitus, type II.  Because the RO in September 2004 denied the claim because the evidence did not reflect that the Veteran's hypertension was incurred in service, and/or related to his service-connected diabetes, this new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a hypertension is reopened.

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Renal Cancer

The Veteran contends that his renal cancer is secondary to his service-connected prostate cancer, and/or due to his in-service herbicide exposure.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The Veteran's service personnel records establish that he was stationed in Vietnam from September 1968 to August 1969.  As such; it is presumed that he was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).  Although renal cancer is not a recognized presumptive disorder of herbicide exposure, the possibility exists that the Veteran's renal cancer is related to herbicide exposure on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Review of the medical evidence of record shows that the Veteran was admitted to the Western Pennsylvania Hospital in March 2009 with a chief complaint of a right renal mass.  During the History and Physical Examination, his physician, C.B., M.D., noted that the Veteran had presented to the emergency room several months prior for an unrelated reason and was found to be hypertensive.  During the workup for his hypertension, a computed tomography (CT) scan was performed and revealed a 4 x 3.8 cm lesion in the lower pole of the right kidney which was confirmed by a magnetic resonance angiography.  The Veteran underwent a right partial nephrectomy and the post-operative records issued at Suburban Urologic Associates reflect that he was healing well with no complications.  During a September 2009 follow up visit at Suburban Urologic Associates, the Veteran denied any significant complaints and stated that he was feeling back to baseline since his surgery.  A September 2009 CT of the abdomen reflected an impression of status post resection of a right renal tumor, and bilateral functioning kidneys with no evidence of a retroperitoneal mass or hydronephrosis.  A February 2010 CT of the abdomen reflected an impression of postoperative changes of the partial nephrectomy of the lower pole of the right kidney with surrounding fat stranding showing no significant change since the prior study.  There was no definite evidence for residual "tumoror" recurrence detected and no hydronephrosis or nephrolithiasis bilaterally. 

The Veteran was afforded a VA examination in connection to his genitourinary condition in April 2010.  Upon reviewing the Veteran's medical history, the examiner noted that results from a kidney ultrasound and CT scan revealed no renal artery occlusive disease but did show renal cell carcinoma, with subsequent 1/4 removal of the right kidney in March 2009, with no complications or infections.  After evaluating the Veteran, the examiner determined that the Veteran was not found to have any renal artery stenosis or issues with the kidney.  According to the examiner, the Veteran's renal cancer was not related to his diabetes mellitus.  

The record reflects that the Veteran was diagnosed with having prostate cancer in April 2011, and he underwent a robotic assisted laparoscopic prostatectomy in August 2011.  In November 2011, the AOJ requested that the VA examiner who evaluated the Veteran in connection to his prostate cancer in October 2011, provide a medical opinion as to whether the Veteran's renal cancer had metastasized to the prostate cancer, or whether his prostate cancer was due to his Agent Orange exposure.  In the November 2011 addendum opinion, the same VA examiner reviewed the Veteran's claims file and acknowledged diagnostic evidence that was positive for renal cancer.  However, according to the examiner, these records "do not indicate whether or not the tissue found on biopsy of the renal cancer was the same as the tissue found for the prostate cancer."  According to the examiner, in order for there to be metastasis, the tissue has to be the same.  Therefore, the examiner determined that there was not sufficient evidence to relate the Veteran's renal cancer to his prostate cancer.  The examiner concluded that the Veteran's renal cancer was not caused by or secondary to his prostate cancer.  However, the examiner did not provide an opinion as to whether the Veteran's renal cancer arose as a result of his herbicide exposure in service.  

In September 2012, the Veteran underwent an ultrasound of his kidneys, the results of which were negative for any abnormalities in the appearance of the kidneys.  The right kidney measured 11.3 centimeters (cm) and the left kidney measured 11.9 cm.  There was no evidence of hydronephrosis or stone.  A September 2013 renal sonogram was negative for hydronephrosis, calculus disease or obvious sold mass.  

The Veteran was afforded a VA examination in connection to his kidney condition in June 2013, during which time the VA examiner diagnosed the Veteran with diabetic nephropathy and renal cancer status post removal of 1/4 of the right kidney.  The majority of the VA examination focused on the Veteran's renal dysfunction due to his diabetic nephropathy.  The examiner did note that the Veteran had a malignant neoplasm or metastases related to his renal cancer for which he underwent removal of 1/4 of the right kidney in March 2009. 

In light of the fact that the Veteran has attributed his renal cancer, in part, to his in-service herbicide exposure, and none of the VA examiners have addressed whether this exposure caused or led to the development of his renal cancer, the Board finds that the Veteran's claim should be remanded for a clarifying medical opinion.  

Hypertension

The Veteran contends that his hypertension arose during service and/or is secondary to his service-connected diabetes mellitus type II.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2015).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310 .

In this regard, the Board notes that the available service treatment records are negative for any complaints or diagnosis of hypertension.  The Veteran's blood pressure reading was shown to be 110/70 at the February 1968 entry examination, and 129/74 at the March 1970 separation examination, and he denied a medical history of high or low blood pressure in his March 1970 medical history report.  

The evidence of record demonstrates that the Veteran is currently diagnosed with having hypertension.  In this regard, private treatment records issued by the Veteran's physician, R.C., M.D., reflect an ongoing diagnosis of hypertension since December 1993.  These records also reflect elevated blood pressure reading varying from 140/90 (December 1993), 140/86 (September 1995), 170/92 (May 1996), 160/84 (December 1996), and 150/80 (March 1998).  Additionally, it is undisputed that he is service-connected for diabetes mellitus type II.  See September 2004 rating decision.  

The Veteran was afforded a VA genitourinary examination in April 2010, at which time, it was noted that he had been diagnosed with diabetes mellitus type II sometime in 1995.  While reviewing the Veteran's medical history, the examiner noted that the Veteran had a long history of hypertension which was diagnosed sometime in the 1990s.  According to the examiner, the Veteran's blood pressure continued to be elevated and not related to his cancer history.  During the evaluation, the Veteran denied any symptoms of hypertension, such as palpitation, headaches, nosebleeds, or constitutional signs.  According to the examiner, "the Veteran does have continued elevated systolic pressure from 170-190, the diastolic pressure from 70-80 mmHg...[which] continues to be uncontrolled."  On physical examination, the Veteran's initial blood pressure reading was 180/80 while sitting, his second blood pressure reading was 180/82, and his third blood pressure reading was 170/82 while in a supine position.  Based on the discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having hypertension and determined that his hypertension is not secondary to his diabetes.  

The Veteran submitted numerous medical records issued by Dr. Z. at Suburban Urologic Associates which reflect ongoing treatment for his hypertension.  In a private treatment report issued by Dr. Z., and dated in April 2016, Dr. Z. noted that the Veteran's hypertension was at least as likely as not due to his diabetes mellitus.  The Board acknowledges that Dr. Z. has been the Veteran's primary care physician for some years and has some familiarity with his medical history.  However, the Veteran's private medical records reflect that he was diagnosed with hypertension several years prior to being diagnosed with diabetes mellitus.  Moreover, although Dr. Z. provided a positive opinion, he did not provide a rationale or explanation for this opinion.  As such, the Board does not find this opinion to be adequate.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

In addition, the April 2010 VA examiner also did not provide a rationale or explanation as to why the Veteran's hypertension was not related to his diabetes mellitus.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, the examiner did not address the question of whether the Veteran's currently diagnosed hypertension was aggravated by his service-connected diabetes mellitus.  

As such, this claim unfortunately presents certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board therefore concludes that an additional VA medical opinion is necessary to address whether the Veteran's hypertension is secondary to his diabetes mellitus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for hypertension and kidney problems that the Veteran may have received.  The Board is also interested in records of treatment that the Veteran may have received at any VA facility.  All such available documents should be associated with the claims file.  

2. Then, once these records have been obtained and associated with the claims file, the AOJ should refer the paperless claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to the either the same examiner who evaluated the Veteran's genitourinary conditions in April 2010, or the examiner who provided the November 2011 opinion, or an appropriate VA physician with appropriate expertise if this examiner is unavailable.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service. 

Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not, i.e. a 50 percent or greater probability, that the Veteran's renal cancer its onset during his period of active service, or is otherwise related to his military service, to include his conceded herbicide exposure.  

If the examiner finds that the Veteran's renal cancer status post nephrectomy is not related to his service, to include his in-service herbicide exposure, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  
	
3.  Then, refer the paperless claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to either the same examiner who evaluated the Veteran in April 2010, or an appropriate VA physician with appropriate expertise if this examiner is unavailable
		
The examiner is requested to review the claims file in its entirety including the recently submitted April 2016 medical opinion issued by Dr. Z., and the recently obtained VA treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not, i.e. a 50 percent probability or greater, that the Veteran's hypertension had its clinical onset in service, or is otherwise related to the Veteran's military service, to include his in-service herbicide exposure.  

If the Veteran's hypertension is not related to his military service, the examiner address whether it is at least as likely as not, i.e. a 50 percent probability or greater, that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by his service-connected diabetes mellitus, type II.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  
	
If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be readjudicated.  If any benefits sought on appeal remain denied, the Veteran and his attorney must be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


